NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



FRANK ALONZO LEWIS PALMORE, JR., )
DC #P55974,                      )
                                 )
           Appellant,            )
                                 )
v.                               )
                                 )                 Case No. 2D18-3923
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
                                 )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.